DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/13/2022 has been entered and considered. Upon entering claims 1 and 14 have been amended, claims 4, 5, 16 and 17 have been canceled.
Response to Arguments
Applicant’s arguments filed 07/13/2022 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-8, 10-16 and 18 have been withdrawn.
Allowable Subject Matter
1.	Claims 1-3, 6-15, and 18-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a relay unit comprising the high-voltage relay and a relay coil, the high-voltage relay being driven based on an amount of current flowing through the relay coil to interconnect the high-voltage battery and the driving devices; a load determiner for determining whether a conduction current load of the high-voltage relay is high or low, wherein the load determiner determines the conduction current load of the high-voltage relay to be low when the charging type determiner determines the high-voltage battery to be slowly charged based on a charging signal transferred from the charging device; a controller for changing the amount of current flowing through the relay coil based on a result of a determination of the load determiner, wherein the controller applies current of an amount less than a predetermined amount to the relay coil when it is determined that the conduction current load of the high-voltage relay is low.”
	Regarding claim 14 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…determining, by a load determiner, whether a conduction current load of the high- voltage relay is high or low, wherein the determining comprises i) determining whether a high-voltage battery is slowly or quickly charged through a charging device and ii) determining the conduction current load of the high-voltage relay to be low when it is determined that the high-voltage battery is slowly charged based on a charging signal transferred from the charging device, or the vehicle is in the stop mode based on wheel speed data detected by a wheel speed sensor; and changing, by the controller, the amount of current flowing through the relay coil based on a result of a conduction current load determination, wherein the charging comprises applying current of an amount less than the predetermined amount to the relay coil when it is determined that the conduction current load of the high-voltage relay is low.”
Claims 2-3, 6-13, 15, and 18-19 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LY/Examiner, Art Unit 2836     
     
/TOAN T VU/Primary Examiner, Art Unit 2836